Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Detailed Action
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 11 and 18-21 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over “Ito” et al., US 20100102311 A1 and further in view of “Nakamura” et al., US 9450133 B2.
Regarding claim 2, Ito teaches a method for fabricating a display device (see Figs. 1-18) comprising 
a transistor and a pixel electrode (see at least Figs. 5-16 and pa. 0026-0032), comprising 
the steps of forming an oxide semiconductor layer 106 comprising In, Ga, and Zn (see at least parag. 0039), 
performing a first heat treatment on the oxide semiconductor layer at a temperature of greater than or equal to 400 0C and lower than or equal to 750 0C (see at least pa. 0058, 0041),
forming a first insulating film 107 having a region in contact with a top surface of the oxide semiconductor layer (see at least figs. 1-4 and 12  and parag. 0066) after the first heat treatment (see at least figs. 1-4  and parag..),
wherein the first insulating film comprises any one of silicon oxide, silicon oxynitride, aluminum oxide, and aluminum oxynitride (see at least parag. 0051, parag. 0066-0067), and wherein the second insulating film comprises any one of silicon nitride, 
and forming a second insulating film (i.e., 161, para. 0101) over the first insulating film 107 (see fig. 12B and pa. 0101), and forming a pixel electrode 143 electrically connected to the oxide semiconductor layer 154 (through source/drain electrode 158 (pa. 0100) over the first insulating film (clearly shown in at least fig. 12B and pa. 0100-0101).

However, Ito is silent on 

A) wherein the above pixel electrode electrical connection which is connected to the transistor through the first insulation layer 107 is also through the second insulating film. Nonetheless, since the second insulation layer is optionally made over the first layer then it would be obvious to an ordinary skill in the art to make the hole also through also the second insulation layer so as to be powered through the transistor. Ito is silent is also silent on performing a second heat treatment at a temperature from 200 °C to 400 °C inclusive; and after the second heat treatment, forming a second insulating film over the first insulating film; additionally such limitation is also taught by Nakamura (clearly shown in fig. 11, pixel electrode 139 is electrically contacting drain electrode 115a-1 via contact hole 136, through second insulation layer 121 or 109).
B) performing a second heat treatment at a temperature of greater than or equal to 200 0C and lower than or equal to 400 0C after the formation of the first insulating film . 
at least figs. 5A-D, and last parag.) containing indium, zinc and oxygen (col. 36, third pa.) and including performing multiple heat treatments, including after formation of the first semiconductor layer (see at least fig. 5A and col. 13, lines 43-60), and forming an insulation layer over the semiconductor layer (see at least fig. 5A and col. 13, lines 43-60), and performing heat treatment (second) heat treatment at a temperature from 200 °C to 400 °C (see at least fig. 5D and col. 19, second parag.; also col., 36, lines 60-67 and col. 37, line 61 -col. 38, line 17)). Further, Nakamura states that 
[col. 19, 2nd parag.] Note that there is no particular limitation on when to perform the heat treatment as long as it is performed after the formation of the first oxide semiconductor film; for example, it may be performed after the formation of a protective layer 128, which is formed later. 

and after the second heat treatment, forming a second insulating film over the first insulating film (see at least figs. 4-5 and 11/15 and col., 36, lines 60-67 and col. 37, line 61 -col. 38, line 17).
	Thus it would have been obvious to an ordinary artisan skilled in the art when the invention was made to modify Ito’s process steps of the heat treatment of the first oxide  semiconductor layer and the first insulation layer with that of the steps of heat treatments  taught by Nakamura in order to produce interlayering structures of said display device having amorphous and/or crystal structure (see at least col. 11, lines 43-49)  to produce a display device with enhanced imaging and minimal noise (see at least col. 13, 3rd parag.).  
	With regard to claim 11, Ito further teaches wherein the pixel electrode comprises an indium tin oxide (see at least fig. 12 and parag. 0102, in which the pixel electrode indium oxide containing titanium oxide, indium tin oxide containing titanium oxide, indium tin oxide, indium zinc oxide, or indium tin oxide to which silicon oxide is added is used.  Noting that the indium tin oxide contains In and Sn, (In2O3-SnO2).  Additionally, Nakamura also teaches such material see col. 42, 3rd pa., with the same motivation as in claim 1).  
	With regard to claim 18, Ito states that most commonly used material for thin film transistor is hydrogenated amorphous silicon (a-Si:H) (see pa. 0004).  However, Ito is silent on wherein the first heat treatment dehydrates or dehydrogenates the oxide semiconductor layer.  Nakamura teaches that the oxide semiconductor layer (silicon oxide layer) contains some percentage of hydrogen (see col. 15, lines 41-50).  Thus, noting that the base claim does not even state that the oxide semiconductor layer contains hydrogen, it would have been obvious to a person of ordinary skill in the art when the invention was made that heat treating of the oxide semiconductor containing hydrogen in the first cited temperature range would inherently dehydrates or dehydrogenates, since such dehydration of the oxide semiconductor layer would provides a display system with optical features having predictable results, enhanced imaging and minimal noise.  
 		Regarding claims 19-21, however Ito is silent on wherein the first heat treatment dehydrates or dehydrogenates the oxide semiconductor layer; wherein the first heat treatment removes an impurity from the oxide semiconductor layer; wherein the second heat treatment reduces impurities in the oxide semiconductor layer.  Nonetheless, Ito is concerned about contaminants such as water vapor (pa. 0067) and dust (pa. 0045). 

Allowable Subject Matter
Claims 14-17 and 21 and 23 are allowed. Claim 14 is allowable because the prior art of record, taken alone or in combination, fails to disclose or render obvious its respective limitations in combination with the rest of the limitations of the base claim. Claims 15-17 and 21 and 23 are allowed in virtue of dependency.

Response to Argument and Amendments
 	
Applicant’s argument filed on 09/09/2021 have been fully considered but they are not found persuasive. 
Applicant asserts that ‘

With respect to claim 14, applicants submit that the Office Action fails to establish a prima facie case of unpatentability with respect to claim 14 for at least the same reasons discussed above with respect to claim 2. Accordingly, the rejection of claim 14, and its dependent claims, should be withdrawn.
Applicants request reconsideration and withdrawal of this rejection because neither Ito, Nakamura, nor any proper combination of the two references describes or suggests "performing a first heat treatment on the oxide semiconductor layer at a temperature of greater than or equal to 400 °C and lower than or equal to 750 °C," "forming a first insulating film having a region in contact with a top surface of the oxide semiconductor layer after the first heat treatment," "performing a second heat treatment at a temperature of greater than or equal to 200 °C and lower than or equal to 400 °C after the formation of the first insulating film," and "forming a second insulating film over the first insulating film after the second heat treatment," as recited in claim 2. The Office Action asserts that Ito describes, at paragraph [0058], performing a heat treatment on an oxide semiconductor layer 106 at 200°C to 600°C, and describes, at paragraph [0066], forming an insulating layer 107 over the oxide semiconductor layer 106. The Office Action further asserts that Ito describes, at paragraph [0101], forming another insulating layer 161 over the insulating layer 107. The Office Action acknowledges that Ito does not describe or First Named Inventor Shunpei YAMAZAKIAttorney Docket: 12732-0784006 / US13137-Application No. : 16/899,617D1D1D1D1C1Filed: June 12, 2020Page: 8of12suggest performing another heat treatment after forming the insulating layer 107 and before forming the partition layer 161, and relies upon Nakamura for describing, at col. 13, lines 43-60, with respect to FIG. 5A, forming an insulating layer over an oxide semiconductor layer and describing, at col. 19, second paragraph, with respect to FIG. 5D, performing heat treatment. The Office Action also relies upon Nakamura for describing, at col. 19, second paragraph, that there is no limitation on when to perform the heat treatment, as long as it is performed after forming of the oxide semiconductor film. The Office Action concludes that it would have been obvious to "modify Ito's process steps of the heat treatment of the first oxide semiconductor First Named Inventor Shunpei YAMAZAKIAttorney Docket: 12732-0784006 / US13137-Application No. :16/899,617D1D1D1D1C1Filed: June 12, 2020Page: 9of12describing, at col. 13, lines 43-60, with respect to FIG. 5A, a heat treatment after formation of a first semiconductor layer. Accordingly, Nakamura fails to describe or suggest the recited first heat treatment. For at least these reasons, the rejection of claim 2, and its dependent 

	Examiner responds that the prior art references Ito and Nakamura used by the examiner are closely related analogous art and at the same field of endower and the steps of performing heat treatments upon formation of the semiconductor layer and the first insulation layer as stated by
Nakamura that 
[col. 19, 2nd parag.] Note that there is no particular limitation on when to perform the heat treatment as long as it is performed after the formation of the first oxide semiconductor film; for example, it may be performed after the formation of a protective layer 128, which is formed later. 
 	   
	The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art. In re McLaughlin, 170 USPQ 209 (CCPA 1971) references are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures. In re Bozek, 163 USPQ 545 (CCPA 1969).
And further as stead above Ito teaches forming a second insulating film (i.e., 161, para. 0101) over the first insulating film 107 (see fig. 12B and pa. 0101), and forming a pixel electrode 143 electrically connected to the oxide semiconductor layer 154 (through source/drain electrode 158 (pa. 0100) over the first insulating film (clearly shown in at least fig. 12B and pa. 0100-0101).  Though Ito is silent on wherein the above pixel electrode electrical connection which is connected to the transistor through the first insulation layer 107 is also through the second insulating film. Nonetheless, since the second insulation layer is optionally made over the first layer then it would be obvious to an ordinary skill in the art to make the hole also through also the second insulation layer so as to be powered through the transistor. Ito is silent is also silent on performing a rd parag.).  
	And further, it has been held that the test for obviousness is not whether the features of one reference may be bodily incorporated into the other to produce the claimed subject matter but simply what the combination of references makes obvious to one of ordinary skill in the art in the pertinent art. In re Bozek, 163 USPQ 545 (CCPA 1969)

THIS ACTION IS MADE FINAL

This action in response to applicant’s amendment made FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
	
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAVEH C KIANNI/               Primary Examiner, Art Unit 2883